Name: Commission Regulation (EC) No 1252/2002 of 11 July 2002 concerning the provisional authorisation of a new additive in feedingstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  health
 Date Published: nan

 Avis juridique important|32002R1252Commission Regulation (EC) No 1252/2002 of 11 July 2002 concerning the provisional authorisation of a new additive in feedingstuffs (Text with EEA relevance) Official Journal L 183 , 12/07/2002 P. 0010 - 0011Commission Regulation (EC) No 1252/2002of 11 July 2002concerning the provisional authorisation of a new additive in feedingstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Commission Regulation (EC) No 2205/2001(2), and in particular Articles 3 and 9e thereof,Whereas:(1) Directive 70/524/EEC provides that new additives and new uses of additives may be authorised following the review of an application made in accordance with Article 4 of the Directive.(2) Article 9e(1) of the Directive provides that provisional authorisation of a new additive or new use of an additive may be given if the conditions of Article 3a(b) to (e) are satisfied and if it is reasonable to assume, in view of the available results, that when used in animal nutrition it has one of the effects referred to in Article 2(a). Such provisional authorisation may be given for a period up to four years in the case of additives referred to in Part II of Annex C to the Directive.(3) The assessment of the dossier submitted in respect of the preservative preparation described in the Annex to this Regulation shows that it satisfies all the conditions set by Article 3a of Directive 70/524/EEC and may therefore be authorised on a provisional basis for a four-year period.(4) The assessment of the dossier shows that certain procedures may be required to protect workers from exposure to the additives. Such protection should however be assured by the application of Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work(3).(5) The Scientific Committee for Animal Nutrition has delivered a favourable opinion with regard to the safety of the preservative under the conditions described in the said Annex.(6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1The preparation belonging to the group "Preservatives" listed in the Annex to the present Regulation is authorised for use as additive in animal nutrition under the conditions laid down in the Annex.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 297, 15.11.2001, p. 3.(3) OJ L 183, 29.6.1989, p. 1.ANNEX">TABLE>"